Lumpkin, J.

1. Even if the authenticity and correctness of a book purporting to have been kept by the board ,of trade of a given city, and to be a record of the prices of certain commodities ■sold therein, are on the trial of a particular case sufficiently established to render the book admissible in evidence, its rejection will not be cause for a new trial when it does not appear that admitting it would have established any fact beneficial to the party offering it.
:2. The charges complained of were not erroneous for any reason assigned in the motion for a new trial, and the evidence warranted the verdict. Judgment affirmed.